         Case 1:19-cr-00105-LGS Document 65 Filed 10/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - x
UNITED STATES OF AMERICA      :
                                              ORDER
             - v. –                 :
                                              S1 19 Cr. 105 (LGS)
ANA BRITO,                          :

                 Defendant.         :

- - - - - - - - - - - - - - - x


             WHEREAS, with the defendant’s consent, her guilty plea

allocution was made before a United States Magistrate Judge on

August 17, 2020;

             WHEREAS, a transcript of the allocution was made and

thereafter was transmitted to the District Court; and

             WHEREAS, upon review of that transcript, this Court has

determined that the defendant entered the guilty plea knowingly

and voluntarily and that there was a factual basis for the guilty

plea;

             IT IS HEREBY ORDERED that the defendant’s guilty plea is

accepted.

SO ORDERED:

Dated:       New York, New York
             October 21, 2020

                                    __________________________________
                                    THE HONORABLE LORNA G. SCHOFIELD
                                    UNITED STATES DISTRICT JUDGE
